This matter having come on to be heard before Lucille M, Jessurun, attorney of petitioner, and Jacob W. Silverman, attorney for respondents, before me on the 13th day of July, 1925, on petition and answer, at the office of the commissioner of Newark, New Jersey, the evidence having been heard and ,the matter having been duly considered.
The .evidence adduced by petitioner, to wit, her own testimony, which was followed by her own physician, Dr. Leo Y. Granger, is greatly inconsistent, conflicting and irreconcilable, and therefore unworthy of any, credit or belief. Assuming that an accident did happen on the 25th day of February, 1925, while petitioner, Dora Schurby, was regularly employed as a general -houseworker by the respondents, Mary Satsky and Meyer Satsky,. within the scope of such employment, there was no medical testimony adduced by petitioner which would warrant a finding for -temporary compensation. The entire facts adduced by petitioner and her witness, before me, are-insufficient to substantiate a finding in her behalf.
It is therefore, on this 13th day of July, 1925, upon motion of -Jacob W. Silverman, attorney of respondents, ordered, and T do adjudicate, that the petitioner is without right of - recovery in this court, and that her petition he and the same is hereby dismissed.
Harry J. Goas, Deputy Commissioner.